Citation Nr: 9914596	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1973.  This appeal arises from an August 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  That rating 
decision, in part, held that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.

In March 1998, the Board of Veterans' Appeals (Board) 
reopened the claim, and remanded for adjudication by the RO 
on the merits.  Subsequently, by rating actions of June and 
December 1998, the RO denied the claim for service connection 
for an acquired psychiatric disorder.


REMAND

The veteran contends that he has a chronic psychiatric 
disorder which began during service.  The service medical 
records show that in December 1972 the veteran complained of 
disorientation, family trouble and assorted emotional 
complaints.  He was prescribed Valium.  The following day the 
veteran reported that he thought he was having a "nervous 
breakdown."  A report of psychological testing in February 
1973 indicated that the general picture was one of adjustment 
problems which manifested themselves in behavior similar to 
many character disorders.  

In March 1983, the veteran was seen on an outpatient basis 
for chronic depression and chronic alcohol abuse.  In June 
1984, depression was noted.  In March 1986, there was a 
notation of depression and anxiety caused by chronic pain.  A 
May 1986 VA examination found no psychiatric illness.  A VA 
examination in May 1995 diagnosed chronic dysthymic disorder 
with psychological factors aggravating his physical pain, and 
severe underlying personality problem with borderline and 
dependent features.  Mental health clinic records dated from 
1996 to 1998 show ongoing treatment for dysthymic disorder 
and alcohol dependency.  A VA examination in May 1998 
diagnosed alcohol-induced mood disorder, depressed, and 
cluster B personality traits.  The examiner stated that with 
alcohol being a cofounder, there was no way to diagnose the 
veteran with major depression or dysthymic disorder.  An 
October 1998 VA outpatient record specifically disagreed with 
the examiner's assessment, and stated that the diagnosis was 
dysthymia with partial medical response.  

The VA examiners have not had an opportunity to review the 
claims folder.  The Board is of the opinion that the claims 
folder should be reviewed by a VA psychiatrist who will then 
examine the veteran in order to reconcile the diagnoses and 
to determine whether there is any relationship between any 
current psychiatric diagnosis and the inservice findings.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
who has not previously seen him to 
determine the proper diagnosis of the 
veteran's current psychiatric 
disorder(s), and whether a current 
diagnosis is related to the inservice 
emotional complaints which were described 
as adjustment problems.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner is specifically directed to 
review the above summary of the medical 
record as well as the service medical 
records referred to above.  The 
examination report should contain a 
detailed account of all pathology found 
to be present.  The examiner should 
reconcile the differing diagnoses of 
record and specifically provide an 
opinion as to whether any current 
diagnosis is related to the inservice 
emotional complaints which were described 
at that time as adjustment problems.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following the above, the RO should review the veteran's claim 
with regard to the additional evidence obtained.  If the 
outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










